DETAILED ACTION
This office action is in response to RCE Applicant Arguments and Remarks Made in an Amendment filed on 06/13/2022 for application with case number 16/760,292 (filed on 04/29/2020), in which claims 1-5 were originally presented for examination.

Status of Claims
Claims 1-2, and 4-5 are currently amended. Accordingly, claims 1-5 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-213553, filed on 11/06/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 04/29/2020, 12/02/2021,  01/14/2022, and 02/07/2022 have been received and considered. However, Examiner noted that the submitted IDS(s) on 01/14/2022 & 02/07/2022 have duplicate references, and have been considered accordingly.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submissions filed on 05/20/2022 & 06/13/2022 have been entered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 05/20/2022 & 06/13/2022 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The claim(s) objection is/are withdrawn, as the amended claims filed on 05/20/2022 & 06/13/2022 have properly addressed the claim(s) informality objection(s) recited in the Final Office Action mailed on 04/04/2022. 
Regarding the claim rejections under 35 USC §112(b): The rejections of claims 1-5 for being indefinite are withdrawn, as the amended claims filed on 05/20/2022 & 06/13/2022 recite proper antecedent basis. 
Regarding the claim rejections under 35 USC §102(a)(1): Applicant’s arguments regarding the rejections of the claims 1, 4 & 5 as being clearly anticipated by the prior art of Hiroshi (Publication No. JP 2004-220348 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicant respectfully submits, however, that the alleged reference does not teach or suggest each and every feature of the claims. That is, Hiroshi does not teach or suggest, "in a case a preceding vehicle traveling ahead of the vehicle is not included in the captured image:
detect two demarcation lines of a traffic lane in which the vehicle travels included in the captured image; and
calculate a traffic lane width based on the detected two demarcation lines," (emphasis added by Applicant) as recited in claim 1, and similarly recited in claims 4 and 5.” (see Remarks pages 7-8; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1, 4, and 5 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Final office action mailed on 04/04/2022. 
Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.




	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 & 4-5 are rejected under 35 USC §103 as being unpatentable over Publication No. JP 2004-220348 A by Shimizu Hiroshi that is found in the IDS submitted on 04/29/2020 (hereinafter “Hiroshi”) in view of PG Pub. No. US 20110137488 A1 to Sakugawa (hereinafter “Sakugawa”)
The rejections below are based on the machine translation of the Hiroshi’s reference a copy of which is attached to the Non-Office Action as also indicated in the 892 form both mailed on 01/21/2022.

As per claim 1, Hiroshi teaches a steering control device (Hiroshi, in Fig. 12 [reproduced here for convenience], ¶¶1-13 & ¶¶47-56, discloses a vehicle traveling control device) comprising:
a controller (Hiroshi, in ¶¶1-13, discloses a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same. Hiroshi, in Fig. 12 & ¶¶47-56, further discloses that the invention is applied to a vehicle traveling control device) configured to:


    PNG
    media_image1.png
    440
    505
    media_image1.png
    Greyscale

Hiroshi’s Fig. 2 (emphasis added)

obtain a captured image obtained by capturing a situation ahead of a vehicle in an advancing direction of the vehicle at predetermined time intervals (Hiroshi, in Fig. 2, Fig. 3A [both reproduced here for convenience], Abstract & ¶¶8-15, discloses first in step (S1) shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A. Hiroshi further discloses (1) a preceding vehicle lateral position detecting unit that detects a lateral position that is a position in a lane width direction of a preceding vehicle [i.e., capturing a situation ahead of a vehicle in an advancing direction of the vehicle]; and a preceding vehicle lateral position detected by the preceding vehicle lateral position detecting unit, (2) A preceding vehicle lateral displacement situation detecting means for detecting the change pattern in time [implies predetermined time intervals], (3) A preceding vehicle lateral position detecting means for detecting a certain lateral position [i.e., capturing a situation ahead of a vehicle in an advancing direction of the vehicle], (4) a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [implies predetermined time intervals] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, (5) vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1. Hiroshi also discloses an image capturing device such as a CCD camera [implies predetermined time intervals] for capturing an image in front of the vehicle, the preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. Note that a camera unit is realized by the imaging device, and an image processing unit is realized by the controller. Hiroshi, in ¶31, further discloses based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane. Judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time [i.e., predetermined time intervals]);
in a case a preceding vehicle traveling ahead of the vehicle is not included in the captured image (Hiroshi, in Fig. 2 & Fig(s) 3A-C [all reproduced here for convenience] & ¶¶8-19, discloses the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured):
detect two demarcation lines of a traffic lane in which the vehicle travels included in the captured image (Hiroshi, in step (S2) shown in the flowchart of FIG. 2 [reproduced here for convenience], discloses the determination of a pair of white lines in the captured image (S1) indicating the travelling lane wherein the own vehicle is travelling. Hiroshi, in Fig. 3A-C [all reproduced here for convenience] & ¶¶13-15, discloses the camera section that captures an image in front of the own vehicle as shown in FIG. 3A, for example, and it is assumed that the image captured by the camera unit includes a pair of white lines indicating the traveling lane of the own vehicle); and
(Hiroshi, in Fig. 3C & ¶19, discloses that lane width of the traveling lane on which the preceding vehicle is traveling is known. Hiroshi, in Fig. 12 [reproduced here for convenience] & ¶¶47-56, further discloses the running lane is extracted, and the lane width is detected);
in a case the preceding vehicle is included in the captured image (Hiroshi, in Fig. 2 & Fig(s) 3A-C [all reproduced here for convenience] & ¶¶8-19, discloses the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle):
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    163
    252
    media_image2.png
    Greyscale

Hiroshi’s Fig. 3A (emphasis added)

detect at least one of the two demarcation lines (Hiroshi, in Fig. 2, Fig(s). 3B-C [all reproduced here for convenience], Abstract & ¶¶8-19, discloses in step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines [i.e., two demarcation lines] indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane. Hiroshi further discloses the preceding vehicle lateral position detecting means 1 that detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines [i.e., two demarcation lines] indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane. Hiroshi also  discloses a recognition process is performed, specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate [i.e., at least one of two demarcation lines of a traffic lane], and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line [i.e., at least one of two demarcation lines of a traffic lane]. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle [i.e., in a case a preceding vehicle traveling ahead of the vehicle is included in the captured image]. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. Hiroshi further discloses when the lane width of the traveling lane on which the preceding vehicle is traveling is known, the actual distance from the white line on the left side [i.e., at least one of two demarcation lines of a traffic lane] to the center position of the preceding vehicle is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position may be represented by the actual distance from the white line on the left side [i.e., at least one of two demarcation lines of a traffic lane] to the preceding vehicle center position);

    PNG
    media_image3.png
    159
    244
    media_image3.png
    Greyscale

Hiroshi’s Fig. 3B

specify a center position of the preceding vehicle in a lateral direction (Hiroshi, in Fig. 2, Fig. 3C [both reproduced here for convenience] & ¶¶8-19, discloses as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [i.e., specify a center position of the preceding vehicle] (step S3)); and

    PNG
    media_image4.png
    157
    250
    media_image4.png
    Greyscale

Hiroshi’s Fig. 3C

calculate a lateral position of the preceding vehicle on a basis of a center of the traffic lane, based on the detected one of the two demarcation lines, the specified center position of the preceding vehicle in the lateral direction, and the  (Hiroshi, in Fig(s). 3A-C [all reproduced above for convenience], Abstract & ¶¶8-19, discloses the preceding vehicle lateral position detecting means 1 that detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section, and an image processing unit for detecting the lateral position of the preceding vehicle. Hiroshi further discloses as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle [i.e., specified center position of the preceding vehicle in the lateral direction] (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. the image processing unit calculates the preceding vehicle lateral position X1 based on the following relational expression (1) using M1, L1, and R1 obtained as described above (step S5), and the preceding vehicle lateral position is represented by the ratio of the preceding vehicle center position to the lane width [implies center of the traffic lane]. Therefore, when the lane width of the traveling lane on which the preceding vehicle is traveling is known [implies calculated traffic lane width that has been calculated in advance], the actual distance from the white line on the left side [i.e., detected demarcation line] to the center position of the preceding vehicle [i.e., specified center position of the preceding vehicle in the lateral direction] is calculated by multiplying the lane width by X1. In such a case, the preceding vehicle lateral position [i.e., lateral position of the preceding vehicle] may be represented by the actual distance from the white line on the left side [i.e., detected demarcation line] to the preceding vehicle center position [i.e., specified center position of the preceding vehicle in the lateral direction]. Hiroshi, in ¶31, further discloses that based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2 in the traveling lane, judge whether the position of the preceding vehicle is left, center [i.e., center of the traffic lane], or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times within a certain time, and Hiroshi, in Fig. 12 & ¶¶47-56, also discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1 that includes a camera unit and an image processing unit similarly to the vehicle running state detecting device described above, captures an image in front of the own vehicle, and performs the above-described method based on this image. In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7);

    PNG
    media_image5.png
    643
    569
    media_image5.png
    Greyscale

Hiroshi’s Fig. 12 (emphasis added)

detect an amount of change of the preceding vehicle in the lateral direction with respect to the traffic lane based on the lateral position of the preceding vehicle calculated at each time of a plurality of times (Hiroshi, in Abstract & ¶¶8-19, discloses the preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally [i.e., at each time of a plurality of times] following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means.  Hiroshi, in Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶21-31, further discloses the preceding vehicle lateral displacement situation detecting means 2 that detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected. The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14). The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24). And, based on the average value data indicating the degree of deviation of the preceding vehicle obtained by the preceding vehicle lateral position displacement detecting means 2, in the traveling lane, judge whether the position of the preceding vehicle is left, center, or right, and judge that the preceding vehicle is in an unstable state only when the state change of the result of the judgment is more than a certain number of times [i.e., at each time of a plurality of times] within a certain time. Hiroshi, in Fig. 12 & ¶¶47-56, discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8); 
in a case the detected amount of change is less than a predetermined amount, perform a follow-up control of controlling steering of the vehicle such that the vehicle is to follow up a lateral position of the preceding vehicle in the traffic lane (Hiroshi, in ¶¶8-19, discloses the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance, and a preceding vehicle lateral position detecting means for detecting a certain lateral position, Hiroshi, in Fig. 8 &  ¶¶29-30, further discloses determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 that is  described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value [i.e., predetermined amount], Hiroshi, in Fig. 12 & ¶¶47-56, also discloses as shown in FIG. 12, the vehicle traveling control device that includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8. In the vehicle traveling control device to which Hiroshi’s invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 that specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount); and
in a case the detected amount of change is equal to or greater than the predetermined amount, stop the follow-up control (Hiroshi, in ¶¶8-19, discloses the preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state. The unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control. Hiroshi, in Fig. 1, Fig. 2, Fig(s). 3A-C [all reproduced here for convenience], Fig(s). 4A-E & ¶¶13-20, further discloses FIG. 1 that shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 , and causing a controller to execute a predetermined operation control program. The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle. Hiroshi, in Fig. 8 & ¶¶29-32, also discloses determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)). Hiroshi, in Fig. 12 & ¶¶47-56, further discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8. The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 that changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).
While Hiroshi, in certain embodiments, requires the calculated traffic lane width (Hiroshi, in ¶19, discloses when the lane width of the traveling lane on which the preceding vehicle is traveling is known [i.e., traffic lane width calculated in advance]), calculate a traffic lane width.
Sakugawa teaches, in ¶23 that is was old and well known at the time of filing in the art of driving assistance and vehicle control, to calculate the lane width on the basis of the recognized white lines.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi in view of Sakugawa, as both inventions are directed to the same field of endeavor - driving assistance and vehicle control and the combination would provide for correct the target course of the own vehicle while sufficiently reducing the driver's anxiety with respect to the parallel running vehicle (see at least Sakugawa’s ¶¶7-12).
As per claim 4 & 5,

Regarding claims 4 & 5 the claims are directed towards a steering control method/ computer program that would be performed by the controller of the steering control device as configured in claim 1. The cited portions of Hiroshi used in the rejection of claim 1 teach the operation of the device to perform the method/ program of claims 4-5. Therefore, claims 4-5 are rejected under the same rationales used in the rejections of claim 1.
	
	

	
	
































	Claims 2-3 are rejected under 35 USC §103 as being unpatentable over Hiroshi [Publication No. JP 2004-220348 A that is found in the IDS submitted on 04/29/2020] in view of Sakugawa [PG Pub. No. US 20110137488 A1], and further in view Publication No. JP 2004-206275 A by Miwa Shuya that is also found in the IDS submitted on 04/29/2020 (hereinafter “Shuya”)
The rejections below are based on the machine translation of Hiroshi’s & Shuya’s references a copy of each are attached to the Non-Office Action as also indicated in the 892 form both mailed on 01/21/2022. 

As per claim 2, Hiroshi as modified by Sakugawa teaches the steering control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Hiroshi teaches wherein the controller is further configured to:
in a case an image expressing the two demarcation lines of the traffic lane is included in the captured image, detect a lateral position of the vehicle in the traffic lane, based on the image expressing the two demarcation lines (Hiroshi, in Fig. 2, Fig. 3A-C [all reproduced here for convenience] & ¶¶13-15, discloses first, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane. In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane. Hiroshi, in Fig. 12 [reproduced here for convenience] & ¶¶47-56, further discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8. Hiroshi teaches that the running lane and the preceding vehicle are extracted, and the lateral position, which is the position of the preceding vehicle in the lane width direction, is detected. The lateral position data of the preceding vehicle detected by the preceding vehicle lateral position detecting means 1 is sent to the preceding vehicle lateral displacement status detecting means 2),
wherein, in a case the follow-up control is stopped, when the lateral position of the vehicle
is detected in the detecting of the lateral position,  (Hiroshi, in Fig. 2, Fig. 3A-C & ¶¶13-18, discloses  the above image captured by the camera unit is taken into the image processing unit. In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane. A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate, and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. Then, the image processing unit calculates the preceding vehicle lateral position. Hiroshi, in Fig. 12 & ¶¶47-56, discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 that changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. And, the tracking control by the tracking control means 7 may be canceled. When the driver of the own vehicle performs an operation input for starting the following control by the following distance control means 7, and the preceding vehicle unstable state detecting means 3 determines that the preceding vehicle is in an unstable state, The driver of the preceding vehicle is notified of the unstable situation of the preceding vehicle by the preceding vehicle unstable state notifying means 4, and the driver of the own vehicle again performs an operation input to start the following control by the following distance control means 7. In such a case, the following control by the following distance control means 7 may be permitted).
Hiroshi & Sakugawa do not disclose the controller is configured to control steering of the vehicle based on the lateral position
Shuya teaches, in Fig. 3, Fig. 4, Abstract, ¶¶1-10 & ¶¶37-68 that is was old and well known at the time of filing in the art of vehicle control systems, the controller is configured to control steering of the vehicle based on the lateral position (Shuya, in Fig. 3, Fig. 4, Abstract, ¶¶1-10 & ¶¶37-68, discloses to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240) … control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hiroshi & Sakugawa in view of Shuya, as all inventions are directed to the same field of endeavor - vehicle driving control systems and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶¶1-10 & ¶55).

As per claim 3, Hiroshi as modified by Sakugawa & Shuya teaches the steering control device of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
Hiroshi further teaches wherein in the case the follow-up control is stopped,  (Hiroshi, in Fig. 12 [reproduced above for convenience] & ¶¶47-56, discloses as shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 that changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).
	Hiroshi & Sakugawa do not disclose when the lateral position of the vehicle is not detected in the detecting of the lateral position (Shuya, in Fig. 3, Fig. 4, Abstract, ¶¶1-10 & ¶¶37-68, discloses to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240). Here, if the variance ε is larger than the specified value ε0, it is determined whether or not the following vehicle can be followed (S310). If the following vehicle can be followed, the preceding vehicle following is performed instead of the white line following control. The control is executed (S330). If it is impossible to follow the preceding vehicle, the automatic driving control is canceled (S340) … if the acquisition of the position data fails in S300, control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited, and then the feasibility determination process ends. When the control target is set to “none” in this manner, in the automatic driving process, No is determined in S120 and S140, and the white line following control process and the preceding vehicle following control process are not executed).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hiroshi & Sakugawa in view of Shuya, as all inventions are directed to the same field of endeavor - vehicle driving control systems and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶¶1-10 & ¶55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ueda (Patent # US 10,845,813 B2) teaches a method for causing a host vehicle to continuously follow traveling tracks of other vehicles including a preceding vehicle so as to travel stably uses a peripheral vehicle sensor installed in the host vehicle to detect positions of other vehicles traveling around the host vehicle.

Ide (Patent # US 10,759,477 B2) teaches a control unit configured to perform a follow-up steering control for changing a steering angle of the own vehicle in such a manner that the vehicle travels along a target traveling line determined based on the preceding vehicle trajectory. Ide’s control unit is configured to, when a first distance condition and a manual steering condition are both satisfied while the follow-up steering control is being performed, stop the follow-up steering control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661